8/1/2020                 Case 1:83-cr-00150-PAC Document     84-2
                                                  Fwd: Guy Fisher      Filed2- 08/10/20
                                                                  ./Florence   letter   Page 1 of 2

          Reply all |              Delete   Junk |                                                                    


      Fwd: Guy Fisher ./Florence 2- letter

                   Mark Gombiner                                                                              Reply all | 
                  Wed 7/29, 3:04 PM
                   Kathleen Fitzgerald <kfitz58@hotmail.com> 
                                                                                                          



      Sent Items


           Label: Purge Old Mail (20 years) Expires: 7/24/2040 3:04 PM



      Get Outlook for iOS



      ---------- Forwarded message ----------
      From: "FLORENCE FISHER LACY" <flacy22@yahoo.com>
      Date: Wed, Jul 29, 2020 at 1:59 PM -0400
      Subject: Guy Fisher ./Florence 2- letter
      To: "Mark Gombiner" <Mark_Gombiner@fd.org>




      July 29, 2020

      To whom it may concern;

      My name is Florence Fisher Lacy. I am the youngest sibling of Guy Thomas Fisher. I'm compelled to write and give you
      an exclusive look into the makings of my immediate family and the es that bind us. Guy is my oldest brother.
      However, he also served as a father ﬁgure, as my dad was o en unavailable. I was blessed in so many ways in my
      young and forma ve years. It was a direct result of my mother's undying love and my big brother Guy's giving heart.
      They both always wanted the very best for me.

      Guy always encouraged me to ac vely pursue my skills for drawing, as I showed excep onal promise. My love for
      designing clothing, landed me in Fashion High School. Guy took me everywhere with him. We spent so much me
      together when I was a young girl. We enjoyed going out to discos, dancing and having a good me. I was the envy of
      all the women, they didn't know he was my brother. All the ladies loved him. He was tall, handsome and had a
      pleasing personality. He never indulged in drugs or alcohol. I didn't have a boyfriend un l I was twenty-one years old.
      He was so protec ve of me. Guy hosted a coming out party for me at the once pres gious Savoy Manor Ballroom in
      the Bronx, New York. I even wore a ballroom gown, but s ll no boyfriend. He didn't want me to fall vic m to any old
      Joe, not his li le sister. Guy fulﬁlled the big brother role to the utmost! Guy moved into his own apartment with his
      girlfriend and their young daughter. I would some mes stay there while my mother was at work. Guy would watch
      me for our mom as he studied for school. He would also pick me up from school on 23rd street in Manha an, so that
      I would not have to use public transporta on. Yet again, protec ng his li le sister.


https://mail.fd.org/owa/projection.aspx                                                                                         1/2
8/1/2020                 Case 1:83-cr-00150-PAC Document     84-2
                                                  Fwd: Guy Fisher      Filed2- 08/10/20
                                                                  ./Florence   letter   Page 2 of 2
      My brother eventually entered into the business world. He owned an auto leasing company on the Grand Concourse
          Reply
      in the     all |
             Bronx.         Delete Junk |                                                                                
      It was a small and nice neighborhood oﬃce. I worked there as secretary and bookkeeper. Guy opened a beauty salon
      for my two older sisters to start their own business. My other brother was involved in the workings of the Kingdom
      Auto Leasing company. Our en re family was learning and earning their own wealth. Guy was a s ckler when it came
      to comple ng and even just going to school. He was not oﬀering something for nothing. Schooling was extremely
      important to him. He even encouraged his friends to obtain their driver's licenses. It did not make sense for adults to
      drive around without one. That's the type of man he is, always mo va ng someone posi vely.

      Guy is a family man at heart. Our fondest memories of mes spent together were on Christmas eves. All family
      members had to be present no ma er what! Everyone had a corner. Each of us looked from our corners to see whose
      pile was larger. We all waited for Guy to arrive with the biggest boxes and the best gi s. One year he came in with an
      older woman who was very nice. He seemed so happy. We all danced together and had a great me. My mom loved
      those gatherings every year. One year Guy had a terrible accident following the family func on. He endured damage
      to his heart and lungs. He con nues to suﬀer from the eﬀects of that trauma to this day.

      Following that occurrence, Guy was sentenced to life in prison.I couldn't believe it. I was devastated. That's when our
      rela onship changed from my big "Father Figure" brother to older brother, younger sister.
      Mrs. Florence Fisher Lacy




https://mail.fd.org/owa/projection.aspx                                                                                         2/2
